ORDER

PER CURIAM.
David P. Talley appeals convictions of first degree robbery and armed criminal action. He received sentences of 15 and 21 years respectively, to be served consecutively as a persistent offender and a class X offender. He also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 post-conviction motion. Issues on appeal include Talley’s contention that the trial court abused its discretion in failing to grant Talley’s motion for a mistrial, which was made after the jury allegedly observed Talley handcuffed in the hallway. Talley also complains that comments made by the prosecution in closing argument warranted a mistrial and that the court abused its discretion in failing to sua sponte declare a mistrial. Finally, Talley complains that the post-conviction motion court erred in denying the motion for post-conviction relief because trial *732defense counsel failed to object to the State’s closing argument.
The judgments are affirmed. Rule 30.25(b) and Rule 84.16(b).